PER CURIAM.
Pending the court’s disposition of the appellants’ petitions for rehearing, the government has moved, in effect, that the court withdraw the opinion issued by it on February 12, 1969, 408 F.2d 364, and that the causes be remanded to the district court for further proceedings. The government supports its motion by the affidavit of William Matthew Byrne, Jr., United States Attorney for the Central District of California. Mr. Byrne represents that it has been ascertained that the convictions were corrupted by per-jurious testimony given by certain witnesses for the prosecution without the knowledge of the prosecuting authorities, at the time of the giving of the testimony, of its falsity.
Accordingly, the petitions for rehearing are granted and the consolidated causes are remanded to the district court for such additional proceedings as may be appropriate.
The court commends the government for the course which it has taken, through United States Attorney Byrne, in the interest of justice.